Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 1 of 14 PageID: 365



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

LESLIE A. FARBER, LLC
33 Plymouth Street, Suite 204
Montclair, NJ 07042
Ph. (973) 509-8500
email: LFarber@LFarberLaw.com
Attorneys for Defendant, John Doe subscriber assigned IP address 24.191.192.51

MALIBU MEDIA, LLC,                              Hon. Tonianne J. Bongiovanni, U.S.D.J.

                                     Plaintiff, Case No. 3:18-cv-14330-AET-TJB

                     vs.
                                                              CIVIL ACTION
JOHN DOE SUBSCRIBER ASSIGNED IP
ADDRESS 24.191.192.51,                          RETURN DATE: February 19, 2019

                                   Defendant.




          DEFENDANT’S REPLY BRIEF IN SUPPORT OF
     MOTION TO QUASH PLAINTIFF’S SUBPOENA, OR, IN THE
     ALTERNATIVE, TO PROCEED ANONYMOUSLY AND FOR A
                    PROTECTIVE ORDER




LESLIE A. FARBER, ESQ.
      On the Brief



                                                  LESLIE A. FARBER, LLC
                                                  33 Plymouth Street, Suite 204
                                                  Montclair, NJ 07042
                                                  Attorneys for Defendant
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 2 of 14 PageID: 366



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -ii-

PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

LEGAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

          POINT I. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                     DEFENDANT HAS STANDING TO CHALLENGE THE SUBPOENA, WHICH
                     WOULD SUBJECT THIS DEFENDANT TO UNDUE BURDEN,
                     ANNOYANCE, HARASSMENT AND EXPENSE IN A CASE WHERE
                     SUBPOENA IS UNLIKELY TO PROVIDE RELEVANT INFORMATION. . . . 3

                                Defendant has standing and faces a substantial burden. . . . . . . . . . . . . . . . 3

                                The Subpoena would subject defendant to undue burden, annoyance,
                                harassment and expense.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

          POINT II . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                     PLAINTIFF IS NOT WITHOUT A REMEDY IF THE SUBPOENA IS
                     QUASHED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                                Plaintiff could change its practices and actually litigate individual cases
                                like this or notify ISPs of alleged infringing activity. . . . . . . . . . . . . . . . . . 8

                                Plaintiff refused to participate in the Copyright Alert System to reduce the
                                incidents of actual copyright infringement. . . . . . . . . . . . . . . . . . . . . . . . . 9

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                                      -i-
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 3 of 14 PageID: 367



                                               TABLE OF AUTHORITIES

CASES

Malibu Media LLC v. John Does 1 through 10, No. 2:12-cv-3623 (ECF No. 7) (C.D. Cal.
      June 27, 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

Strike 3 Holdings, LLC, v. John Doe subscriber assigned IP address 73.180.154.14, No.
        1:18-cv-01425 (ECF No. 5) (D.D.C. Nov. 16, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Third Degree Films v. Does 1-47, No. 12-10761 (ECF No. 31) (D. Mass. Oct. 2, 2012) . . . . . . . 3

Washington v. Thurgood Marshall Acad., 230 F.R.D. 18 (D.D.C. 2005) . . . . . . . . . . . . . . . . . . . 3


FEDERAL RULES OF CIVIL PROCEDURE

Federal Rule of Civil Procedure 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


OTHER SOURCES

Copyright Alert System https://en.wikipedia.org/wiki/Copyright_Alert_System, (last modified
       October 4, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Daniel Bean, Entertainment and Internet Providers Launch Copyright Alert System, abcNEWS -
       TECHNOLOGY REVIEW (Feb. 27, 2013, 6:00a.m.) https://abcnews.go.com/blogs/
       technology/2013/02/entertainment-and-internet-providers-launch-copyright-alert-system,
       (last visited February 10, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Darren Franich, Comcast, AT&T, Cablevision, and other Internet service providers launch
       Copyright Alert System, (Feb. 26, 2013) http://www.imdb.com/news/ni47909855/ (last
       visited February 10, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

H.R. Rep. 98-934 (1984), reprinted in 1984 U.S.C.C.A.N. 4655. . . . . . . . . . . . . . . . . . . . . . . . . . 3

James DeBriyn, Shedding Light on Copyright Trolls: An Analysis of Mass Copyright Litigation
      in the Age of Statutory Damages, 19 U.C.L.A. Ent. L. Rev. 79 (2012) . . . . . . . . . . . . . . . 3

Joel Lee, How to Use a Fake IP Address and Mask Yourself Online, MAKE USE OF (Oct. 18,
       2018), https://www.makeuseof.com/tag/how-to-mask-yourself-online-use-a-fake-ip-
       address (last visited Feb. 11, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                   -ii-
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 4 of 14 PageID: 368



                                 PRELIMINARY STATEMENT

         In addition to the supplemental facts and related arguments in reply to plaintiff’s

opposition to defendant’s Motion to Quash that follow in this reply brief, in the event that

defendant’s Motion is not granted, defendant would desire to proceed anonymously in this case,

which plaintiff consents to in its opposition brief. But anonymity in court papers in this case is

of limited value because, if the subpoena is not quashed, plaintiff undoubtedly will proceed

against this defendant who will be forced to defend and explain to family and friends (and

perhaps her or his employer) why defendant is involved in this litigation and what this case is

about.




                                                  1
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 5 of 14 PageID: 369



                                   STATEMENT OF FACTS

       In its brief opposing defendant’s Motion, plaintiff attempts to distinguish itself from

other pornographers by talking about high production and talent costs, reputation in the industry,

among other things. While that may or may not be true, the films plaintiff claims that defendant

wrongfully downloaded in this case include titles such as “Caprice Swaps Cocks,” “Everybody

Plays Three Ways,” and “Triple Blonde Fantasy.” See Exhibit A annexed to plaintiff’s

Complaint. (ECF Doc. 1, 1-1).

       Plaintiff alleges in its Complaint that the downloads took place over several months. See

Exhibit A annexed to plaintiff’s Complaint (ECF Doc. 1, 1-1).




                                                 2
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 6 of 14 PageID: 370



                                      LEGAL ARGUMENT

                                              POINT I

       DEFENDANT HAS STANDING TO CHALLENGE THE SUBPOENA,
       WHICH WOULD SUBJECT THIS DEFENDANT TO UNDUE BURDEN,
       ANNOYANCE, HARASSMENT AND EXPENSE IN A CASE WHERE
       SUBPOENA IS UNLIKELY TO PROVIDE RELEVANT INFORMATION.

A.     Defendant has standing and faces a substantial burden.

       Contrary to plaintiff’s arguments in its brief in opposition to this Motion, a party has

standing to challenge a subpoena issued to a third party when the party has a personal or

proprietary interest in the information sought by the subpoena. See Washington v. Thurgood

Marshall Acad., 230 F.R.D. 18, 21 (D.D.C. 2005). Defendant in this case has a personal interest

in the personal details sought. Congress recognized in enacting the Cable Franchise Policy and

Communications Act that cable or internet subscribers have a privacy interest in their

personally identifying information retained by ISPs. See H.R. Rep. 98-934 (1984), reprinted in

1984 U.S.C.C.A.N. 4655 at *79 (“The Congress is recognizing a right of privacy in personally

identifying information collected and held by a cable company . . .”). Defendant’s initial brief in

support of her, his or its motion points to several decisions acknowledging defendant’s privacy

interest in the information sought by plaintiff’s subpoena.

       Also contrary to plaintiff’s arguments, this defendant does face a substantial burden as

delineated in the plethora of cases cited in defendant’s initial brief in support of this Motion,

many of which describe the pattern of typical copyright trolls1 such as the plaintiff in the use of

1
 Third Degree Films v. Does 1-47, No. 12-10761 (ECF No. 31 at 1) (D. Mass. Oct. 2, 2012)
         A copyright troll is an owner of a valid copyright who brings an infringement action
         “not to be made whole, but rather as a primary or supplemental revenue stream.”
Id. at n. 1 (citing James DeBriyn, Shedding Light on Copyright Trolls: An Analysis of Mass
                                                                                       (continued...)

                                                  3
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 7 of 14 PageID: 371



extortion and coercive settlement demands, the low probability that the sought-after information

actually would identify the correct defendant(s) (if any), and where the plaintiff has no interest in

actually bringing these cases to trial. See Defendant’s brief in support of this Motion at 3-4, 10-

19.

       Plaintiff is aware that the tremendous financial burden to defend one of these cases.

Thus, even if there is limited relevance to the information seeks, plaintiff undoubtedly will

amend and proceed against defendant, who then must continue to pay for legal counsel

throughout the pleading, discovery, and eventual summary judgment phases of the case,

regardless of whether there is any evidence whatsoever of infringement.



B.    The Subpoena would subject defendant to undue burden, annoyance, harassment and
expense.

       Contrary to plaintiff’s claims that nearly court considering the defendant’s privacy

interest and undue burden in revealing his or her of its identify has found those interests

insufficient, defendant’s initial brief includes several court decisions finding otherwise which not

be reiterated here. In addition, the court described the burden in Malibu Media LLC v. John

Does 1 through 10, No. 2:12-cv-3623 (ECF No. 7 at 4) (C.D. Cal. June 27, 2012):

       To save himself from embarrassment, even if he is not the infringer, the subscriber
       will very likely pay the settlement price. And if the subscriber is a business, it will
       likely pay the settlement to save itself from the hassle and cost of complying with
       discovery B even though one of its customers or employees is the actual infringer.

Because individual BitTorrent file pieces are worthless by themselves and can never be

reconstructed into a copyrighted work, the court in that case required Malibu Media to show

1
 (...continued)
Copyright Litigation in the Age of Statutory Damages, 19 U.C.L.A. ENT. L. REV. 79, 86 (2012)).

                                                  4
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 8 of 14 PageID: 372



which defendant(s) in the “swarm” transmitted a full copy of a copyrighted work, which Malibu

Media apparently could not do. Id. at 5. “The federal courts are not cogs in a plaintiff’s

copyright-enforcement business model. The Court will not idly watch what is essentially an

extortion scheme, for a case that plaintiff has no intention of bringing to trial.” Id. at 6.

        Moreover, as noted by Judge Lamberth in Strike 3 Holdings, LLC, v. John Doe

subscriber assigned IP address 73.180.154.14, No. 1:18-cv-01425 (ECF No. 5) (D.D.C.

Nov. 16, 2018), “[s]imply put, inferring the person who pays the cable bill illegally downloaded

a specific file is even less trustworthy than inferring they watched a specific TV show. But in

many cases, the method is enough to force the Internet service provider (ISP) to unmask the IP

address’s subscriber. And once the ISP outs the subscriber, permitting them to be served as the

defendant, any future Google search of their name will turn-up associations with the”

pornographic films recited in plaintiff’s complaint. Therefore, a plaintiff similar to Malibu

Media

        cannot overcome defendant’s weighty privacy expectation. Imagine having your
        name and reputation publicly – and permanently – connected to [film names like
        “Caprice Swaps Cocks,” “Everybody Plays Three Ways,” and “Triple Blonde
        Fantasy”]. (Google them at your own risk.) How would an improperly accused
        defendant’s spouse react’? His (or her) boss? The head of the local neighborhood
        watch? The risks of a false accusation are real; the consequences are hard to
        overstate and even harder to undo.

Id. at 6.

C.      Plaintiff’s subpoena is not likely to identify the alleged infringer.

        Even though, in some cases, an internet account subscriber might have some relevant

information that might lead to who an actual infringer might be, those internet account

subscribers are named as defendant in this cases by their IP address, as in this case. This is

despite the high risk of false positives, and high risk the actual infringer (if there actually is one)

                                                   5
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 9 of 14 PageID: 373



is some third person in the subscriber who somehow got access to defendant’s internet

connection, whether that be someone in defendant’s business or household, or a family guest or

customer, or a neighbor, or a stranger driving by who may have hacked or leeched this

defendant’s internet access. See Defendant’s Brief in support of this Motion at 6-7, 17-18, 22-

24. As Judge Lamberth noted in the D.C. District case cited, supra, a plaintiff like Malibu

Media

        could not withstand a 12(b)(6) motion in this case without resorting to far more
        intensive discovery machinations sufficiently establishing defendant did the
        infringing – examining physical evidence (at least the computers, smartphones, and
        tablets of anyone in the owner’s house, as well as any neighbor or houseguest who
        shared the Internet), and perhaps even interrogatories, document requests, or
        depositions. [Malibu Media’s] requested subpoena thus will not – and may never
        – identify a defendant who could be sued.

Id.

        Plaintiff, in its brief opposing defendant’s motion (at 14) claims that spoofing an IP

address cannot indicate a false IP address of the infringer. Anyone familiar with proxy and VPN

servers and inexpensive or free software that show the world a fake IP address for anyone who

wants it knows that this simply is not true. Joel Lee, How to Use a Fake IP Address and Mask

Yourself Online, MAKE USE OF (Oct. 18, 2018), https://www.makeuseof.com/tag/how-to-mask-

yourself-online-use-a-fake-ip-address (last visited Feb. 11, 2019)

        Thus, since this defendant has a privacy right in the personal information sought, and the

information sought is not likely to lead to the identity of the actual infringer (if any) or any other

discoverable evidence, defendant will incur a tremendous financial expense to defend the case,

divulging it to plaintiff most likely would subject defendant to undue annoyance, harassment,

and burden. On balance, where there is a tremendous burden on defendant here, and where the



                                                   6
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 10 of 14 PageID: 374



 information sought from plaintiff’s subpoena is of very limited or no value with a risk of

 providing misleading information, the burden outweighs the risk.

        Accordingly, defendant has standing to Quash plaintiff’s Subpoena served on Optimum

 Online (CSC Holdings -Altice USA) in this case.




                                                 7
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 11 of 14 PageID: 375



                                               POINT II

        PLAINTIFF IS NOT WITHOUT A REMEDY IF THE SUBPOENA IS
        QUASHED.

 A.     Plaintiff could change its practices and actually litigate individual cases like this or notify
 ISPs of alleged infringing activity.

        As noted above and in defendant’s initial brief in support of defendant’s Motion to

 Quash, besides the plaintiff’s proof problems, one of the problems courts and innocent

 defendants have had with these cases is that pornographers like Malibu Media in BitTorrent

 claims have shown repeatedly that they are not actually interested in prosecuting cases through

 discovery and rest of the litigation process, but pursue a business model of exacting quick

 settlements for a fraction of the would-be defendants’ potential exposure in the cases.

        If plaintiffs such as Malibu Media in this case would file, subpoena and actually litigate

 these as if they are going to trial, many of these problems would be eliminated and fairer to the

 defendants, and prove to be less of a burden on the courts. Plaintiffs like Malibu Media typically

 wait for the downloads and potential damages from the John Does in a swarm to accumulate

 before they take any court action, so as to maximize the monetary return from each John Doe. In

 this case, plaintiff watched the alleged downloads occur for months, accumulating potential

 damages from six (6) films and waiting before taking any action. Plaintiff also could have

 notified Optimum Online (CSC Holdings -Altice USA) that downloads of its copyrighted works

 were coming from a particular IP address because, although that might have stopped the

 infringing activity, it does not generate income. But Malibu Media failed to do that in this case

 or any other case because it would defeat their business model.




                                                   8
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 12 of 14 PageID: 376



 B.      Plaintiff refused to participate in the Copyright Alert System to reduce the incidents of
 actual copyright infringement.

        Many entertainment industry groups and major internet service providers (ISPs), such as

 Optimum Online (CSC Holdings -Altice USA) (formerly known as Cablevision), teamed up to

 create the Copyright Alert System. The system has been used pre-litigation to educate and

 dissuade consumers from participating in illegal methods of sharing copyrighted materials

 online. See Daniel Bean, Entertainment and Internet Providers Launch Copyright Alert System,

 abcNEWS - TECHNOLOGY REVIEW (Feb. 27, 2013, 6:00a.m.) https://abcnews.go.com/blogs/

 technology/2013/02/entertainment-and-internet-providers-launch-copyright-alert-system, (last

 visited February 10, 2019); see also Copyright Alert System https://en.wikipedia.org/wiki/

 Copyright_Alert_System, (last modified October 4, 2018).

        Optimum Online agreed to participate in this 6-strike system whereby copyright owners

 send notices of alleged copyright infringement to participating Internet Service Providers, who

 then forward these notices to their Subscribers in the form of Copyright Alerts. Before initiating

 litigation, the copyright holder sends up to six ( 6) alerts of increasing degree of seriousness to

 the internet subscribers. The first two are “Educational Alerts,” then two “Acknowledgment”

 Alerts that require a response from the subscriber, and finally two “Mitigation” Alerts that

 impose minor consequences (such as reducing download speeds) to emphasize the seriousness of

 the problem. The Educational Alert includes links to authorized, legal ways to find the desired

 copyrighted content. See Darren Franich, Comcast, AT&T, Cablevision, and other Internet

 service providers launch Copyright Alert System, (Feb. 26, 2013) http://www.imdb.com/news/

 ni47909855/ (last visited February 10, 2019).




                                                   9
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 13 of 14 PageID: 377



        By using such a system, copyright owners can protect their intellectual property and

 usually can avoid ensnaring innocent internet subscribers because it is likely that innocent

 subscribers who receive such notices will investigate who might be using their internet

 connection for improper purposes and/or take appropriate action to make their connection more

 secure. Although older, actual copyright violations may not be remedied with this system, but if

 the holders of adult film industry copyrights are serious about actually protecting their copyright,

 rather than using litigation simply as a revenue stream, they will participate in and work to

 expand this system as necessary.

        As such, plaintiff currently has or had remedies by litigating individual cases and

 preventing future copyright violations as described above, and/or notifying the ISP of alleged

 infringing behavior. But plaintiff chooses not to do that and, thus, helps create a problem of its

 own making.

        Accordingly, defendant’s Motion to Quash should be granted.




                                                  10
Case 3:18-cv-14330-AET-TJB Document 10 Filed 02/11/19 Page 14 of 14 PageID: 378



                                         CONCLUSION

        Defendant’s Motion to Quash plaintiff’s subpoena to Charter Communication for

 defendant’s name and address should be quashed for all of the foregoing reasons and those

 contained in defendant’s initial moving papers.

                                                        Respectfully submitted,
                                                        LESLIE A. FARBER, LLC

                                                        /s/ Leslie A. Farber
 Dated: February 11, 2019                    By:        Leslie A. Farber
                                                        eMail: LFarber@LFarberLaw.com




                                                   11
